DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by He et al. (US 2018/0058647).
	Regarding claim 1, He discloses a lamp, comprising: a bracket assembly and a lamp cap movably mounted on the bracket assembly, wherein the bracket assembly comprises a plurality of lamp poles movably connected so that the lamp cap moves in a first movement path thereof (Fig. 4, 1121 & 112 & 1121; Paragraph [0034]), the lamp cap is configured to move in a second movement path thereof relative to the lamp pole carrying the lamp cap (Fig. 4, 111 & 121 & 123; Paragraph [0034]), and the first movement path is different from the second movement path (Fig. 4; Paragraph [0056]).
	Regarding claim 2, He further discloses wherein the plurality of lamp poles comprise a first lamp pole and a second lamp pole movably connected (Fig. 4, 1122 & 1121; Paragraph [0034]), the lamp cap is movably connected to the second lamp pole (Fig. 4, 1121 & 111 & 121 & 123), the lamp cap moves towards or away from the first lamp pole in the first movement path, and the lamp cap rotates about a first axis thereof in the second movement path (Fig. 4, movement 111 & 121 & 123 move toward or away from 1122 in first movement and rotate about the axis shared with 1121 in the second movement).
	Regarding claim 3, He further discloses wherein the first lamp pole and the second lamp pole are connected through a first pivot (Fig. 4, rotational joint between 1122 and 1121), the lamp cap is connected to the second lamp pole through a second pivot (Fig. 4, rotational joint between 1121 and 111), the first pivot is perpendicular to an axial direction of the first lamp pole and the second lamp pole so that the lamp cap rotates in the first movement path thereof (Fig. 4, 1122 & 1121), and the second pivot is perpendicular to the axial direction of the second lamp pole so that the lamp cap rotates in the second movement path thereof (Fig. 4, 1121 & 111).
	Regarding claim 4, He further discloses wherein the first lamp pole is a vertical lamp pole (Fig. 4, 1122), the second lamp pole has a first end connected to the first lamp pole through the first pivot (Fig. 4, 1121), and the lamp cap is connected to a second end of the second lamp pole through the second pivot (Fig. 4, 111 & 121 & 123).
	Regarding claim 9, He further discloses wherein a light emitter is provided on the lamp pole (123; Paragraph [0043]).
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0058647).
	Regarding claim 5, He teaches the invention of claim 4, including a rotation between the second lamp pole and the first lamp pole that is greater than 0° (Fig. 4, 1122 & 1121 & 112; Paragraph [0073-0074]), and a rotation angle between the lamp cap and the second lamp pole that is greater than 0° and has a limit in order to provide better stability (Figs. 4-6, 1121 & 111; Paragraph [0059-0062, 0069]), but is silent as to the angle of limitation for the two rotations. However, one of ordinary skill in the art would have reasonably contemplated having the upper rotation angle limit for the two pivots be smaller than or equal to 300° in order to provide a lamp that can hold a fixed user defined position with stability as disclosed by He. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of He to have the upper rotation angle limit for the two pivots be smaller than or equal to 300° in order to provide a lamp that can hold a fixed user defined position with stability as disclosed by He.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0058647) in view of Lin et al. (US 2013/0329431).
	Regarding claim 10, He teaches the invention of claim 4, including wherein the lamp is attached to a base (10; Paragraph [0034]) but is silent as to the specific structure of the attachment to the base.
	In the same field of endeavor, Lin teaches a lamp with adjustable position with a first arm attached to a lamp base such that the lamp further comprises a lamp socket, and the first lamp pole is rotatably mounted in the lamp socket (121 & 123; Paragraph [0017]), in order to allow the angle between the lamp to be pivoted with respect to the lamp base (Paragraph [0017]).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of He to have the lamp further comprise a lamp socket, and the first lamp pole is rotatably mounted in the lamp socket in order to allow the angle between the lamp to be pivoted with respect to the lamp base, as disclosed by Lin.

	Regarding claim 11, Lin further teaches wherein a protruding post is provided in the lamp socket, and a gap matched with the protruding post is provided at a mounting end of the first lamp pole so that the first lamp pole is movable towards or away from the lamp socket (121 & 123; Paragraph [0017]). Motivation to combine is the same as claim 10.
	Regarding claim 12, wherein a rotation angle between the first lamp pole and the lamp socket is smaller than or equal to 90° (Fig. 3, 123; Paragraph [0017]—Note that 121 is orthogonal to base 130, the angle by which 121 may be adjusted with respect to the base cannot be more than 90°).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2018/0058647) in view of Ronda at al. (US 2010/0296264).
Regarding claim 13, He teaches the invention of claim 1, but is silent as to the structure of the light emitter.
In the same field of invention Ronda teaches a light emitting head for a lamp wherein the lamp cap comprises a light guide element and a light source eccentrically disposed within the light guide element (Figs. 5 and 7 and 11, 20 & 30; Paragraph [0055, 0058]) in order to enhance the brightness of the light (Paragraph [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of He by having the light emitting head comprises a light guide element and a light source eccentrically disposed within the light guide element in order to enhance the brightness of the light, as disclosed by Ronda.

Regarding claim 14, Ronda further teaches wherein the light guide element comprises a first reflecting area with a slope face (Fig. 11, 30; Paragraph [0057]) and a second reflecting area with a plurality of stepped faces (Fig. 11, 90’; Paragraph [0058]), the first reflecting area is adjacent to the light source (Fig. 11, 21; Paragraph [0057]) and guides light of the light source to the second reflecting area, the second reflecting area extends away from the light source, and the plurality of stepped faces of the second reflecting area respectively guide light from the first reflecting area to exit the lamp cap (Fig. 11, 21’; Paragraph [0058]). Motivation to combine is the same as claim 13.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, in claim 6, the requirement that “the second lamp pole comprises a lamp pole body, the lamp pole body has a head end connected to the first lamp pole through the first pivot and has a tail end rotatably provided with a rotating head, the lamp cap is connected to the rotating head through the second pivot, the rotating head has a rotation axis parallel to the axial direction of the second lamp pole so that the lamp cap moves along a third movement path thereof, and the third movement path is different from the first movement path and the second movement path” in combination with the other requirements of the claim.
Claims 7-8 are objected to based on their dependency from claim 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879